Exhibit 10.1
Milbank Draft 3/25/10
AMENDMENT NO. 3 TO THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     AMENDMENT NO. 3 TO THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of March [___], 2010 among GREENHUNTER BIOFUELS, INC
(f/k/a CHANNEL REFINING CORPORATION, INC), a Texas corporation (the “Borrower”),
WESTLB AG, NEW YORK BRANCH (“WestLB”) as administrative agent for the lenders
under the Credit Agreement (as defined below) (the “Lenders”) (in such capacity,
the “Administrative Agent”) and WestLB as Lender.
     WHEREAS, the parties hereto entered into a Credit Agreement, dated as of
December 20, 2007 (as amended and restated by the Amended and Restated Credit
Agreement dated as of March 10, 2008, as further amended and restated by the
Second Amended and Restated Credit Agreement dated as of March 28, 2008, as
further amended by Amendment No. 1, dated as of June 24, 2009, as further
amended by Amendment No. 2 dated as of December 16, 2009 and as further amended,
modified and supplemented and in effect from time to time, the “Credit
Agreement”), among the Borrower, the Lenders, the Administrative Agent and
WestLB as LC Issuing Bank (“LC Issuing Bank”).
     WHEREAS, the Borrower wishes to extend the Amendment No. 2 Interim Period
and amend the Credit Agreement as more specifically provided below.
     WHEREAS, the Lender, the Administrative Agent are willing to agree to the
Borrower’s requests upon the terms and conditions of this Amendment.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     Section 1. Definitions. Unless otherwise defined herein, capitalized terms
in this Amendment have the meanings set forth in the Credit Agreement, as
amended by this Amendment and interpreted in accordance with Section 1.04 of the
Credit Agreement. References in the Credit Agreement (including references to
the Credit Agreement as amended hereby) to “this Agreement” (and indirect
references such as “hereunder”, “hereby”, “herein” and “hereof”) shall be deemed
to be references to the Credit Agreement as amended hereby.
     Section 2. Amendments
     2.01 Definitions.

  (a)   Section 1.01 of the Credit Agreement is hereby amended by amending and
replacing the following definitions in their entirety as follows:

  (i)   “Amendment No. 2 Interim Period Termination Date” shall mean the
earliest to occur of:

  (1)   April 30, 2010;

 



--------------------------------------------------------------------------------



 



  (2)   the date upon which a Default other than a Specified Default occurs
under this Agreement or there is any breach of the terms of Section 9.03 of this
Agreement or Amendment No. 2 by the Borrower; and     (3)   the failure by the
Borrower to comply with any of the conditions or covenants in Section 9.03(b).

  (ii)   “Working Capital Commitment Period” shall mean the period commencing on
the Closing Date and ending on the earlier to occur of (y) April 30, 2010, as
such period may be extended by the Working Capital Facility Lenders annually
thereafter up to the Final Maturity Date and (z) the termination of all Working
Capital Commitments pursuant to Section 2.04 or Section 9.01.

     2.02 Remedies.

  (a)   Section 9.03(b)(v) of the Credit Agreement is hereby amended and
replaced in its entirety as follows:         “(v) the Borrower shall pay, on the
Amendment No. 2 Interim Period Termination Date, any unpaid interest (including
the Unpaid Default Interest Accrual); provided that the Unpaid Default Interest
Accrual shall not be due and payable if all of the Secured Obligations have been
satisfied in full prior to the Amendment No. 2 Interim Period Termination Date;”
    (b)   A new paragraph (xv) shall be added at the end of Section 9.03(b) of
the Credit Agreement as follows:         “(xv) on March 31, 2010, all
outstanding Eurodollar Loans shall automatically Convert into Base Rate Loans
and will continue to accrue interest at the Post-Default Rate in accordance with
Section 3.02 of this Agreement.”

     Section 3. Representations and Warranties. The Borrower hereby represents
and warrants for the benefit of the Administrative Agent, the Lenders and the
Collateral Agent that as of the date hereof, and as of the date hereof:

  (a)   this Amendment has been duly authorized, executed and delivered by the
Borrower and each of this Amendment, the Credit Agreement as amended hereby, the
Security Agreement and each of the other Financing Documents are in full force
and effect and constitutes a legal, valid and binding obligation of the
Borrower, as applicable, enforceable in accordance with its respective terms and
applicable law;     (b)   as of the date hereof, there are certain Specified
Defaults occurring and continuing under the Credit Agreement and, after due
inquiry, Borrower is

2



--------------------------------------------------------------------------------



 



      not aware of any other Defaults or Events of Default have occurred and are
continuing except for the Specified Defaults;

  (c)   pursuant to Section 3.02(c) of the Credit Agreement, on and from the
Date Certain, all outstanding Loans bear interest at a rate per annum equal to
the Post-Default Rate; and     (d)   it has no rights of offset, reduction, or
recoupment, objections, defenses, or counterclaims of any nature whatsoever with
respect to the Secured Obligations, the Liens granted in or pursuant to the
Financing Documents or with respect to any action, conduct, or omission of the
Administrative Agent, Collateral Agent or the Lenders.

     Section 4. Conditions Precedent. This Amendment shall be effective only
upon the occurrence of both of the following conditions precedent:

  (a)   execution and delivery of this Amendment by all of the parties hereto;
and     (b)   payment of all fees and expenses then due and payable by the
Borrower under the Credit Agreement, including the Administrative Agent’s
professional advisors’ fees (including all fees and costs of counsel) as of the
date hereof.

     Section 5. Miscellaneous.

  (a)   The amendments provided in Section 2 hereto shall be applicable solely
with respect to those matters expressly provided therein and no other amendments
may be construed or implied.     (b)   Except as expressly provided herein, the
Credit Agreement is and shall remain unchanged and in full force and effect and
nothing contained in this Amendment shall abrogate, prejudice, diminish or
otherwise affect any powers, right, remedies or Secured Obligations of any
Person arising before the date of this Amendment.     (c)   This Amendment may
be executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument and any parties hereto may execute this
Amendment by signing any such counterpart. Delivery of an executed counterpart
of a signature page by facsimile transmission shall be effective as delivery of
a manually executed counterpart of this Amendment.     (d)   This Amendment is a
Financing Document.

3



--------------------------------------------------------------------------------



 



     Section 6. Governing Law. THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES
OF THE PARTIES, SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT
OF LAWS PRINCIPLES THEREOF (EXCEPT SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL SECURED OBLIGATIONS LAW).
     Section 7. Amendment Binding. This Amendment shall bind and inure to the
benefit of the parties and their successors and permitted assigns, but neither
this Amendment nor any of the rights, interests or Secured Obligations hereunder
shall be assigned by the Borrower (including its successors and permitted
assigns) without the prior written consent of the other parties, and any
attempted assignment without such consent shall be null and void. No Person
other than the parties hereto (and their respective successors and permitted
assigns) and the Collateral Agent shall have any rights hereunder or be entitled
to rely on this Amendment, and all other third-party beneficiary rights are
hereby expressly disclaimed.
     Section 8. Reservation of Rights. The Administrative Agent, on behalf of
itself and the Lenders, expressly reserves any and all rights and remedies,
including, without limitation, those under the Credit Agreement and other
Financing Documents, waiving none of such rights by this Amendment. This
Amendment expressly is without prejudice to any rights or remedies of the
Administrative Agent or the Lenders, including, without limitation, those under
the Credit Agreement and the other Financing Documents. The failure to exercise
or any delay in exercising, on the part of the Administrative Agent or the
Lenders, any right, remedy, power or privilege under the Financing Documents
with respect to any Defaults and/or Events of Default referred to herein or
otherwise existing shall not be deemed, or operate as, a waiver thereof and all
such rights and remedies are hereby expressly reserved.
[Signature Pages Follow]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties to this Amendment have caused this
Amendment to be duly executed as of the date first written above.

            ADMINISTRATIVE AGENT:

WESTLB AG, NEW YORK BRANCH, as
Administrative Agent
      By:           Name:           Title:        

                  By:           Name:           Title:        

[Amendment No. 3 Signature Page]



 



--------------------------------------------------------------------------------



 



            LENDER:

WESTLB AG, NEW YORK BRANCH, as Lender
      By:           Name:           Title:        

                  By:           Name:           Title:        

[Amendment No. 3 Signature Page]



 



--------------------------------------------------------------------------------



 



            BORROWER:

GREENHUNTER BIOFUELS, INC., as Borrower
      By:           Name:           Title:        

[Amendment No. 3 Signature Page]

 